        Case 2:20-cv-00905-EFB Document 3 Filed 05/11/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CYMEYON HILL,                                     No. 2:20-cv-0905-EFB P
12                        Plaintiff,
13           v.                                         ORDER
14    STEVE WHITWORTH, et al.,
15                        Defendants.
16

17          Plaintiff is a state prisoner proceeding without counsel in a civil action. To proceed with a

18   civil action a plaintiff must pay the $400 filing fee required by 28 U.S.C. § 1914(a) or request

19   leave to proceed in forma pauperis and submit the affidavit and trust account statement required

20   by 28 U.S.C. § 1915(a). Plaintiff has neither paid the fee nor submitted an application for leave

21   to proceed in forma pauperis.

22          If plaintiff wishes to proceed, he must submit either the filing fee or the application

23   required by § 1915(a) within 30 days from the date of service of this order. The Clerk of the

24   Court is directed to mail to plaintiff a form application for leave to proceed in forma pauperis.

25   Failure to comply with this order may result in the dismissal of this action.

26          So ordered.

27   Dated: May 11, 2020.

28
